Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s claims filed June 18, 2020.

Clams 1-8 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wojciechowski (Dyeing Properties of CI Acid Blue 193 and the non-equivalent properties of CI Acid Black 194 produced by different manufacturers. Color. Technol., 130, 215-220) in view of Weixiang (CN 101177544) and Shirota (US 6,398,355).
Wojciechowski teaches aqueous chromium complex dye compositions (page 216, left column, last paragraph) comprising chromium complexes of Acid Blue 193 (page 215, bottom left structure, which meets the claimed structure of applicant’s claimed formula (1), for polyamide fabric printing (abstract)  wherein the dyes diffuse into the fiber and are retained in the fiber (page 215, left and right column; page 220, conclusion).
Wojciechowski does not teach ink for ink jet printing and the sodium and lithium ions.
Weixiang teaches dyes of formula (1-2) wherein the salts can be selected from lithium and sodium (page 2, 5th and 6th paragraph) for printing nylon (page 4, first paragraph).
Shirota teaches ink jet ink printing with aqueous ink compositions comprising chromium complexes of Acid Blue 193 (column 3, lines 10-13) at concentrations of 0.5-15% (column 7, lines 15) wherein the inks contain polyol solvents such as the glycols and triols (column 14, lines 1-31). Shirota teaches ejecting the ink from the heads of the ink jet printer (column 17, lines 49-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inks of Wojciechowski by using lithium and sodium salts of the dye as both references are directed to similar dyes for printing nylon and Weixang teaches ions such as sodium and lithium as functionally equivalent in producing effective coloring of polyamide and nylon substrates. Applicant has not demonstrated the criticality of the sodium or lithium concentration ratio of claim 3, and therefore selection of functionally equivalent salts would be obvious absent a showing of unexpected results. Using a 0.5 ratio or equivalent amounts of sodium and lithium would be the most obvious combination.
It would have been further obvious to use the ink compositions to print nylon substrates in composition with polyol solvents and ejecting the inks from ink heads as Shirota teaches aqueous ink compositions comprising chromium complexes of Acid Blue 193 at the claimed concentrations produce strong color fastness of light. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761